Citation Nr: 1454422	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hepatitis, to include hepatitis A and C.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge at the RO in September 2013.  A transcript of the hearing is of record. 

During the September 2013 hearing, the Veteran indicated that an increased rating was warranted for his service-connected epididymitis.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  It is therefore referred to the AOJ for appropriate action, to include seeking clarification from the Veteran as to whether he wishes to initiate a claim for an increased rating for epididymitis.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his erectile dysfunction is secondary to service-connected epididymitis and SMC is warranted for loss of use of the creative organ.  He was provided a VA examination in January 2012 to determine the current severity of his epididymitis, and the examination report includes a finding that the Veteran has erectile dysfunction that is "likely hypertension related."  No rationale was provided for this conclusion and it is not adequate for VA purposes.  Thus, another VA examination is necessary to determine the nature and etiology of the Veteran's erectile dysfunction. 

Additionally, the Veteran filed a notice of disagreement in June 2009 in response to the April 2009 rating decision's finding that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for hepatitis.  A statement of the case (SOC) was mailed to the Veteran's current address of record in November 2009.  A substantive appeal was not submitted, but in September 2010 and April 2012 statements the Veteran reported that he did not receive the November 2009 SOC.  He requested that a new SOC be mailed to the same address.  The Board will resolve all doubt in favor of the Veteran and finds that another SOC addressing the claim to reopen service connection for hepatitis should be issued.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  After examining the Veteran and reviewing the claims file, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's erectile dysfunction is etiologically related to service-connected epididymitis. 

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

2.  Reissue a SOC to the Veteran (at his current address of record) and his representative on the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hepatitis, to include hepatitis A and C.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

3.  Readjudicate the claim for SMC for loss of use of a creative organ.  If the benefits sought on appeal are not fully granted, issue a SSOC.  If the Veteran perfects an appeal with respect to the claim to reopen service connection for hepatitis, return it along with the claim for SMC to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




